Warren E. Burger: We'll hear arguments next in 72-1076, Huddleston against the United States. Mr. Saferstein you may proceed whenever you're ready.
Harvey I. Saferstein: Mr. Chief Justice and may it please the Court. This case is here on a writ of certiorari to review the decision of the Ninth Circuit Court of Appeals affirming the conviction of William Carol Huddleston for violating Title 18, United States Code, Section 922 (a) (6), which prohibits the making of a false statement in connection with the acquisition of a firearm from a licensed firearms dealer. The basic problem in this case arises from the simple fact that Section 922 (a) (6) prohibits false statements only if they are made in connection with the acquisition of a firearm. However, Mr. Huddleston's statements were made in connection with the redemption from pawn of three rifles which he himself had previously pawned at a pawnshop some three or four months earlier. That is, the statements were not made in connection with the purchase or sale of firearms by Mr. Huddleston, but rather in connection with redeeming property which he himself had brought to the pawnshop.
Warren E. Burger: You don't attach any significance, I take it then to use by Congress of the broad term acquisition, instead of purchase or sale?
Harvey I. Saferstein: Your Honor, we believe that the term acquisition was a term used by Congress to catch basically sales, it is quite basically the sales.
Warren E. Burger: Well then, its ordinary meaning -- in its ordinary meaning, what does the word acquire convey?
Harvey I. Saferstein: Now, we believe that first of all, the use in other sections of the laws of broader terminology, such as deliver, would indicate that the term acquisition has a narrower meaning and is simply physical transfer. Furthermore, we believe that Congress may well have been concerned with trades or barters which were not technically sales. And that the term acquisition must have had a narrower meaning than simply physical transfer, or they would have used the broader terminology that is used in other sections, such as simply transfer or deliver.
Thurgood Marshall: What about the clause there, it requires the pawnbroker to keep records of all "disposition"?
Harvey I. Saferstein: That is Section 9 the -- well, the pawnbrokers required to keep records as promulgated by the Department of the Treasury, and the --
Thurgood Marshall: That record includes -- is not restricted to sales, is it?
Harvey I. Saferstein: Well, there is not -- the government contends that it is not restricted to sales that it includes dispositions of firearms. We do not concede that it does include dispositions of firearms by the pawn redemption method. The government seems to be contending --
Thurgood Marshall: Well, they could have said sales?
Harvey I. Saferstein: That is true. They could have said sale -- they could have said sales --
Thurgood Marshall: So they meant more that just sales.
Harvey I. Saferstein: They may well had meant more than sales such as a swap or a trade, a barter --
Thurgood Marshall: You mean pawnshops swap and trade?
Harvey I. Saferstein: Yes, there was some testimony in one of the hearings before the -- one of the Senate Committees --
Speaker: With James Bennett.
Harvey I. Saferstein: Yes, Mr. Bennett --
Speaker: James Bennett testified before one of the committees that one of the problems was people going in and trading a watch for a gun at a pawnshop, I think I remember that in the briefs, don't they?
Harvey I. Saferstein: Yes. Mr. Bennett testified that people go in and they trade items, such as a watch for a gun.
Thurgood Marshall: Well, you could have said swap.
Harvey I. Saferstein: Well, it's our contention that they could have said -- it's true that they could have said a lot of things that the government contends is contained in various other sections.
Thurgood Marshall: But this (Voice Overlap) the broadest word they could find, didn't they?
William H. Rehnquist: Well, they could have said transfer.
Harvey I. Saferstein: They could have said transfer which is used. They could have said deliver which is used in other sections. They could have said ship which is used in other sections, but for some reason they chose acquisition.
Speaker: And your point is that whatever else acquisition may or may not mean, it doesn't mean the man gains his own property back?
Harvey I. Saferstein: Right. I think our main point is that the term acquisition is not all inclusive. That is, it has some line to be drawn. We would draw it narrowly at sales. The government, I would imagine would draw --
Speaker: It could be gifts, couldn't it?
Harvey I. Saferstein: I take it that it could be gifts by a licensed dealer.
Thurgood Marshall: A gift by a pawnbroker?
Speaker: By anybody.
Thurgood Marshall: But I think pawnbrokers, I didn't know they'd be giving?
Harvey I. Saferstein: [Laughter] No, I don't think they're noted for giving. But the law covers all of gun dealers, and I supposed that a gun dealer who gave away guns, for example, in a promotional effort, free guns today, would be required for all the people who came in to get the free guns to fill out Form 4473, and that would be included in the law. Now on the other side, I would like to point out what happens to this term if it is given the broadest possible meaning, which I take it the government is contending for. In other words, the question of where the line should be drawn on the term acquisition. Under the government's definition of acquisition which is virtually any transfer, I take it that two things would be included. Number one, if a small loan company, gave a loan on a non-possessory lien on a rifle, it's very possible when that costumer, who never gave up possession of the gun, repaid the loan that the government might consider that act an acquisition and require the debtor when he paid off his loan to fill out a Form 4473, which is the Treasury Form that was used in this case in which the false statement was made.
Speaker: But the loan was beyond their repossession, physical possession.
Harvey I. Saferstein: Well, I -- no, I feel that the government's position that it applies to any transfer would lead the Court to that position.
Speaker: Well --
Harvey I. Saferstein: It is my contention that is -- to be narrowly construed.
Speaker: I doubt if they go that far. Let me ask you something, is it agreed that this gun or guns, were not the property of Mr. Huddleston's but of his wife?
Harvey I. Saferstein: No, that is not -- I don't think that is agreed Your Honor. Is agreed that his wife purchased the guns. And the court below, in the District Court seemed to find that as a result of this being a community property state, these were prima facie, his guns as well as her guns.
Speaker: He don't know why as a practical matter she didn't redeem them?
Harvey I. Saferstein: As a practical manner why she didn't -- type, personally know is as -- by the fact that he's my client, or as -- on the basis of the record, he redeemed them. As a practical matter, I think under California State Law, she had no right to redeem them. California State Law as I read it, be -- allows only the pawnor to redeem the guns, and says nothing about anybody else.
Speaker: Even though, if she were the owner and he had taken them into the pawnshop, only he could redeem them, under the (Voice Overlap).
Harvey I. Saferstein: That is the way I read the law, unless she brought an action against the pawnshop on the basis as person who had pawned the gun had stolen it, or had made an unauthorized pawn of that gun.
Warren E. Burger: Well, at some point he can foreclose, can he not under California Law?
Harvey I. Saferstein: Yes. Under California Law, after six months the pawnbroker can foreclose and sell the gun.
Warren E. Burger: I suppose you'd agree that if the pawnbroker had foreclosed, and the day after the foreclosure was complete, this gentleman came in and said he wanted to get that particular gun because it had pearl handles or something or some characteristic, and he was uninformed that it had been foreclosed the day before, but he purchased it, you wouldn't be here, would you? If he made an outright purchase after foreclosure.
Harvey I. Saferstein: I think that would probably be true. I don't want to avoid your question, but under the specific question you asked, which has the California Law, there is a ten-day grace period under which when you get a notice you can come in and lay claim the gun. He can also bid --
Warren E. Burger: ALthough my hypothetical, this is after the ten days.
Harvey I. Saferstein: Right. I agree with you Your Honor.
Warren E. Burger: And you wouldn't be here?
Harvey I. Saferstein: I think that is true. That would be a purchase, the gun would have been foreclosed. Title would have passed to the pawnbroker, even though under California Law, he's -- the pawnor is still entitled to the surplus of the funds after the sale. I'd also like to point out another position which I think that the broad definition of acquisition with the -- which the government is arguing for would take this Court, and that is the bailment, such as a person who had a hunting rifle and had been hunting, and the hunting season was over and took it into a retail gun store, and placed it there and said, "Would you please keep this for the non-hunting season. I don't like it around the house." I take it that under the Government's interpretation of the word acquisition, when he came back to pick up that rifle, after it had been stored, the debt would also be an acquisition and a Form 4473 would be required and the person who is picking up the gun would be liable for any false statements on the Form 4473. As Your Honors are aware, the question which is at issue here that is the scope of the term acquisition has caused a split in the Circuits on this question. The Ninth and Tenth Circuits have agreed with the Government's position that a pawn redemption is included. The Fifth Circuit has adopted the petitions contention that a pawn redemption is not included within the term acquisition, and I would briefly like to give the two primary reasons we believe that the term should exclude pawn redemptions. First of all, the legislative history shows that the term acquisition in Section 922 (a) (6) was not intended to apply to repossessions such as a pawn redemption, but it was limited to sales or other such transfers which resulted in a -- putting a new gun into new hands. That is a net increase in the private ownership of guns. There were already sufficient laws on the books, by virtue of the Illegal Possession Laws, which gave Congress control over illegal possessions.
Warren E. Burger: Well don't you think Congress had a special interest in the independence of the total number of guns extent in preventing guns coming into the possession of convicted felons?
Harvey I. Saferstein: I think the government -- I think that the law did indicate that they wanted to make sure that felons did not acquire new guns. If felons did not acquire guns they didn't previously have.
Warren E. Burger: That was the primary purpose of the statute.
Harvey I. Saferstein: I think that the thrust of the various regulatory measures that were put in the 1968 Law were toward that end. The illegal possession statute which was already on the books and the receipt statutes were nearly (Inaudible) a little. Those were before this Court, United States versus Bass. The -- and it was for that reason that the Congress did not require registration of firearms in order to require certain classes of persons to register their ownership with firearms. And for that reason Congress did not require certain classes of persons to register their guns, rather they simply put a lid on new sales by virtue of these various regulatory measures of licensing federal firearms dealers in requiring new acquisitions to be recorded.
Speaker: Mr. Saferstein, going back to my question, your -- the Government's brief states that the evidence at trial showed that petitioner, your client pawned his wife's Winchester, and then later pawned at the same store two other rifles belonging to his wife. In your brief says that he pawned three of his family's rifles.
Harvey I. Saferstein: That's correct Your Honor.
Speaker: Which is correct?
Harvey I. Saferstein: I believe that our interpretation is correct.
Speaker: And do -- does the family own it?
Harvey I. Saferstein: It was purchased by the wife with what we concede -- what we contend is prima facie community property money in California, and therefore --
Speaker: It belongs to both of them?
Harvey I. Saferstein: The family meaning he and his wife, not their son as well.
Speaker: Belongs to both of them.
Harvey I. Saferstein: That would be our contention.
Speaker: Then I ask again as a practical matter, why didn't she redeem those, then you wouldn't be here and have a case, would you?
Harvey I. Saferstein: As a practical matter, why didn't she redeem it, again I hate to go off the record --
Speaker: Well, I thought the testimony at the trial, I'm reading it on page 28. She's suffered severe heart attacks and she's still not very healthy and then that was the reason she had nothing to do with this transactions.
Harvey I. Saferstein: Well, as I was going to say, I didn't --
Speaker: Well, is that right?
Harvey I. Saferstein: That is correct. I mean --
Speaker: That's what the testimony was.
Harvey I. Saferstein: Is a -- as a ma -- as a point of fact, I'm not sure whether she testified to it at trial, but she was -- a severe heart attack and could hardly get out of the car, and that was the reason he pawned them in the first place.
Speaker: Well, I guess -- alright, that-- I -- perhaps that's right. I guess it's your representation to the trial judge if that was the situation.
Harvey I. Saferstein: You're right, I don't think as a matter of the national testimony in trial that it was testified to that she was still under treatment and couldn't redeem the gun. Even though, as I say, I don't know under California Law her right of redemption since she was not the pawnor. She might have that gun -- had the gun through a procedure by which --
Speaker: He was the one who went to the pawnshop and borrowed the money?
Harvey I. Saferstein: Right. He is the pawnor.
Speaker: By confiscating the guns and apparently --
Harvey I. Saferstein: That is correct. And under California Law --
Speaker: They didn't ask where he got the -- whose property the guns were? He brought them there.
Harvey I. Saferstein: That's correct Your Honor.
Speaker: And he was the one who borrowed the money. On the other hand, on page 27, this reports to be your statement to the Court. Mrs. Huddleston owned three rifles which she brought -- bought in her name. Well, this is not correct then I take?
Harvey I. Saferstein: Which she brought at her name?
Speaker: Mr. (Voive Overlap).
Harvey I. Saferstein: I think it is correct as she bought -- again this is a -- this is an opening statement which I gave.
Speaker: But don't you say Mrs. Huddleston owned three rifles, page 27?
Harvey I. Saferstein: Correct.
Speaker: I don't know whether that is incorrect.
Harvey I. Saferstein: That is, so I say, I am not exactly sure of the exact import of that. That was an opening statement. She -- it was clearly brought out in the testimony that she bought the guns. The like -- the record was left at that with the Court's indication that on the basis of the fact that he had pawned the guns and that they were married, under California law they were both co-owners of the gun.
Speaker: Well, you made at the very next page right after that statement that Mr. Justice Blackmun referred it to you. You made the argument to the trial judge, "We have a community property state, Your Honor." And the trial judge said, "That ain't going to help you." [Laughter]
Harvey I. Saferstein: But he -- what him -- well, I -- it's a long -- it's -- it was a short story, basically we were faced with a situation, and this is how --
Speaker: Who was the trial judge?
Harvey I. Saferstein: Judge Real. Basically what happened, I was the trial attorney. Basically what happened is the Justice Department was trying to create a lack of conflict in the Circuits by contending that this case was different in the Laisure case. The trial judge indicated that very early in the game in the trial that we were probably going to lose and that the best thing that we ought to do is to make sure we had an appealable issue. And therefore, as he states on page 29 of the appendix, "Mr. Saferstein, you're in a good shape right now because the pawn ticket is in Mr. Huddleston's name, and that puts you right smack-dab in Laisure." What he meant by all that was that the government was trying to distinguish Laisure by saying that in Laisure, it was the owner who had pawned the gun, whereas in our case it was an agent of the owner. And he basically said, "Mr. Saferstein, I don't want to try your case for you, but you're in as good as shape as you are right now, and I wouldn't proceed any further, we're trying to show whose guns they were." So the testimony that did come out was simply that Mr. Huddleston pawned the guns, and the government only brought out the simple question that Mrs. Huddleston had bought the guns. And under California Law in a community property state, the presumption would still be that they were co-owned. So -- and in the Ninth Circuit, the same arguments about the distinction between who owned the gun, and whether this was under Laisure or not under the Laisure case were discussed in the Ninth Circuit except the position that they were co-owners of the guns.
Thurgood Marshall: Mr. Saferstein, assuming that he had sold the gun to a second-hand dealer and then repurchased it, you have no question that he was under the Act?
Harvey I. Saferstein: Well, let me say this Your Honor --
Thurgood Marshall: Well, he sold it. He transferred the title to?
Harvey I. Saferstein: I agreed fully with that statement.
Thurgood Marshall: Well, my point --
Harvey I. Saferstein: Except for one thing, there are certain states where pawnshops are defined as both people who lend money and people who buy guns and agreed to resell them at a stipulated price. They try to avoid the pawn laws and the usury interest rates by going to a buy and sell.
Thurgood Marshall: Are we talking whether this was a legitimate sale?
Harvey I. Saferstein: If this was a legitimate sale.
Thurgood Marshall: And then the only difference it seems to me, your argument is that this was not a sale at anytime?
Harvey I. Saferstein: Correct.
Thurgood Marshall: That's your position.
Harvey I. Saferstein: That is our position. That this is simply as --
Thurgood Marshall: Never was a sale?
Harvey I. Saferstein: It never was a sale. In that -- well -- and even furthermore, there never was an acquisition. It is our contention that the period during which the gun is under in pawn, when there is a redemption is merely an interruption in the continued possession of ownership by the pawnor. And yet the ultimate effect of all this it's a simply a return to the status quo at the end of the pawn period, when he takes back the gun into his possession.
William H. Rehnquist: Doesn't California Property Law recognize the proposition that the husband has the absolute right to alienate community property so far as a third party like a pawnbroker is concerned. He might be responsible to the wife in a separate action, but so far as the third party is concerned he may deal with the husband as the owner of community property, may he not?
Harvey I. Saferstein: I would think so, Your Honor.
Speaker: Mr. Saferstein, I think you've said that your interpretation of the legislative history leads you to think that Congress was concerned either only or primarily with the introduction of new guns and become as --
Harvey I. Saferstein: Yes, sir.
Speaker: Why do you think in light of that that Congress requires pawnbrokers to register as dealers?
Harvey I. Saferstein: Well, first of all, I don't mean exactly new guns, I mean it could be used guns, but putting guns into Congress, and I think that Congress --
Speaker: Guns into the hands of new people?
Harvey I. Saferstein: Guns into the hands of new people. I'm misphrasing myself.
Speaker: The transfer from one owner to the other?
Harvey I. Saferstein: Transfer -- Right. It seems to me that pawnbrokers were included in the law for a number of reasons. The testimony of Mr. Bennett before the House showed that there were a number of purchases by the people from pawnbrokers, especially the kind of purchase that Mr. Justice Stewart talked about, that is the swap, and they were also concerned I believe that pawnbrokers were often in parts of the community that had high crime rates. And so I think they were concerned with making sure that, number one, they were licensed. They wanted them to be licensed. And number two, that their sales of guns. Every one of the Congressman and every one of the Senators who talk about pawnbrokers, talks about their sales. They talk about windows and displays of guns in their windows, whereupon a pawnbroker does not display in his windows the guns that he is keeping in the safekeeping for the pawnor. So I think they included them to include their sales, and they were fearful in light of the testimony in Mr. Cone, and the unique nature of the pawnbrokers business that they would not be included within the definition of a retail seller of guns at retail or wholesale. And so I think that is an explanation. Furthermore, they may have been simply concerned with making sure they were regulated in the entirety.
William H. Rehnquist: Your thought being the head pawnshops not been included as a separate item, a pawnbroker would've been free to come in and say, "Look, I'm not within the definition of a dealer, even had -- even though I may make occasional sales."
Harvey I. Saferstein: Right and Mr. Cone, the President of the Pawnbrokers Association of New York, when testifying on this legislature, made it quite clear that that's what he thought, that they weren't dealers, and they didn't consider themselves dealers under the law. And I think for that reason, Congress went out of its way to include pawnbrokers as a separate category. Now I think the primary legislative history, apart from the debates which supports our position is the Code Section cited on page 13 of our brief, Section 922 (a) (2). This is the cornerstone of the 68 Law, 922 (a) (2). It's this Section which prohibits any interstate shipment by a firearms dealer to anyone. It simply outlaws it, and this was -- the whole purpose of this was to bring the whole gun transactions into licensed dealers, into transactions between licensed dealers. Yet despite the importance of this basic prohibition in the gun control law, Congress exempted from that in their subparagraph (a), they state, "This paragraph in subsection (b) (3) shall not held -- be held to preclude a licensed dealer from returning a firearm to a person from whom it was received." In other words, despite the crucial importance of this Section, Congress exempted the type of repossession that we have in this case, that is the return of the gun to the person who deposited it with that licensed firearm dealer. Our second basic argument in the alternative is that the statutory language is so ambiguous that, and raises such serious constitutional questions that the statute should be narrowly construed in light of the statutory construction rules cited by this Court, the United States versus Bass, when dealing with another title of the same 1968 Gun Law.
Speaker: Mr. Saferstein, how do you Laisure, as resting -- finding of ambiguity on the word acquisition, or on the words other disposition?
Harvey I. Saferstein: I've -- I read Laisure as saying there's an ambiguity because acquisition to the Court in Laisure seemed to be a narrow term which they did not --
Speaker: But where was the ambiguity?
Harvey I. Saferstein: The ambiguity, I take it in Laisure was by the fact that in the first part of 922 (a) (6), they talked about acquisition, and the second part they talked about sale or other disposition. And they have thought that it was ambiguous or other disposition might be broader than acquisition. There they found the ambiguity. I must say I find the --
Speaker: And is that the argument that you adopt?
Harvey I. Saferstein: I think that the argument that I would adopt is that the term acquisition by itself is ambiguous. It was -- it's not defined, in fact there are something like -- I think 12 to 15 terms used in this law to define the transfer of firearm. And not one of these is defined anywhere in the lengthy list of definitions. And so --
Warren E. Burger: So, Mr. Webster in his seventh edition which is not necessarily the final word says that "acquire" means to come into possession of. And that acquisition is the act of acquiring. Is that very ambiguous in your mind?
Harvey I. Saferstein: No, I think, in light of the light -- I think in light of the context of the statute and that fact that it talks about sale, which is certainly not simply coming into possession in light of the statutory purpose, in the light of Section 922 (a) (2) (a), that that is an ambiguous term. It has a whole spectrum of meanings. The Government argues for a very broad one, we think that it is a very narrow one, and that it does not apply simply to any -- coming in to possession. I don't think it applies to, for instance, the simple person who comes and brings his gun in for a day and says, "Please keep it." And when he goes out he has to fill out a Form 4473 and he is liable for any false statements, and subjects to imprisonment for a maximum of five years. And I would like to save any remaining time for rebuttal.
Warren E. Burger: Very well, Mr. Saferstein.
Harvey I. Saferstein: Thank you.
Warren E. Burger: Mr. Boggs.
Danny Julian Boggs: Mr. Chief Justice and may it please the Court. This case essentially turns on the construction of a single relatively simple English word, acquisition, and its root, acquire. As has already been indicated, the essential dictionary definition of this word would be, to come into possession of, when which we perceive no basic ambiguity. We would also note that this word is used in correlation with the words sale or other disposition. When the man goes into the pawnshop, or into any transaction, he acquires the man in the other side of the counter, sells or disposes. Now the word dispose and disposition itself appears throughout the statute as part of the basic scheme of control over the use of firearms, which is in fact the basic statutory purpose. This Court --
Thurgood Marshall: But in this case, he didn't possess, he repossessed.
Danny Julian Boggs: Well, Your Honor that's in the court below, the dissenter stated he didn't acquire, he reacquired. I find that to be a distinction without a difference. If a statute forbids sale, I hardly think that I would get out of it by saying that I did not sell, I resold. One could think of a series of verbs of that sort. And I --
William H. Rehnquist: How about possess?
Danny Julian Boggs: If I am forbidden to possess something, and I come in and say, "Well, Your Honor I didn?t really possess it, I just repossessed it." If I'm forbidden to possess heroin for example, and I'm up on charges before, and so I didn't possess it, I had it before. And I now repossess it even if we assume an intervening statute, or something of that sort, I can not see that that argument would (Voice Overlap).
Thurgood Marshall: Well, what about if he just left it there for safekeeping?
Danny Julian Boggs: Well, Your Honor, the question of safekeeping is of course not this question, but I think that in terms of what the word means, which is to come into control of, I think that we would probably have to include that. I think that it doesn't have to be decided here, but I would point out as this Court speaking through Mr. Justice Marshall said in the Bass case that the purpose of the statute was to control the firearms related activities of felons and other dangerous persons. And I trust that it will not be belaboring the obvious to indicate that this statute was passed, the debate was begun shortly after the assassination of Dr. King. It was in fact passed very shortly after the assassination of Senator Kennedy. And if one considers the question of a person who has pawned the gun, or has even put it into storage, but that of course is not the question. Who then comes under one of these four prohibitions who is convicted of a crime, becomes a fugitive from justice, becomes a drug addict --
Thurgood Marshall: And you don't agree that the purpose of the act was to stop people from getting guns, they didn't have them before? That was the purpose.
Danny Julian Boggs: I find it very hard, Your Honor, to take that position. Let's look at the restriction from the point of view of the dealer, which is contained in 922 (d) which states that it shall be unlawful for a licensed dealer to sell or otherwise dispose of any firearm knowing that the person is a felon or a fugitive from justice or a drug addict. And as I would repeat that in light of the -- what appears to me to be the plain statutory language and the purpose, that if we contemplate the situation in which the man comes to the dealer and says, "Well, you know, you've got my firearm before, but it really doesn't matter that I am now a felon, or a drug addict, I want my gun back."
Thurgood Marshall: That's not in this case. Is that in this case?
Danny Julian Boggs: In this case, you have a person who is a felon, who is a previously convicted felon, who comes to the pawnbroker --
Thurgood Marshall: Who had it -- who had three guns?
Danny Julian Boggs: He previously had them. He now does not have possession.
Thurgood Marshall: He used the word of the statute, he possessed three guns.
Danny Julian Boggs: He possessed three guns.
Thurgood Marshall: And he surrendered the possession for a period of time.
Danny Julian Boggs: Right, and he now wishes to --
Thurgood Marshall: Resume his present -- his former status.
Danny Julian Boggs: He wishes to come in to possession, which is the dictionary definition of acquire. To and I find it difficult to see that that does not fall directly within those words. There may be some --
Thurgood Marshall: I think it falls in the phrase of repossess?
Danny Julian Boggs: Well --
Speaker: Mr. Boggs is there any or what title emphasis passes to the pawnbroker under California Law, if any?
Danny Julian Boggs: Well Your Honor, to begin with, I think that the Uniformed Commercial Code states that the rights of the various parties that may be involved are not dependent upon any indication of where the title to the weapon in fact lies. It's clear that the pawnbroker, until the loan is repaid, has the right to possession, and that at the point of which he redeems the gun, or repays the loan he then acquires that right to possession. For example -- if we take --
Speaker: As I understand in some states -- some states the pawnbroker gets the title.
Danny Julian Boggs: I'm sorry. That may be, Your Honor -- I do not feel that the -- that's certainly in passing this law as a national law that Congress meant for the import of this important Section in this term acquisition to depend upon the question of title. If they had felt that title or consideration were an important aspect, they could've used words such as limited to sale or rental. For example, in the case of a rental, all the man gains that he did not have before his possession he gains no title to it. And this is what Mr. Huddleston gains here. He previously did not have the right to possession, and he then gains the right to possession.
Speaker: But the fact is, he always had ownership of these guns under California Law, and that he borrowed some money and hypothecated the guns, and he -- but he always had ownership of them as I understand it under California Law, and when he repaid the money, he just simply got his guns back.
Danny Julian Boggs: Well --
Speaker: Is that it?
Danny Julian Boggs: To begin with not to restart the quibble over the wife at great length.
Speaker: Well, he is the one who pawned the guns.
Danny Julian Boggs: Okay.
Speaker: From the point of view of the pawnbroker, it was -- they were his guns and I don't see what --
Danny Julian Boggs: Right. Alright he -- as you stated, he simply did these things. The question is, whether that transaction falls within the terms --
Speaker: Well, am I wrong that he always had ownership of the guns?
Danny Julian Boggs: That would be our impression, yes.
Speaker: What, that I'm wrong?
Danny Julian Boggs: No, that he always had the ownership of the gun although, as I indicated the relative rights don't depend on where a title lay during that period. We don't believe that title as such is dependent in this case.
Speaker: But, whatever you may believe, the fact is he always had title of the guns?
William H. Rehnquist: Mr. Boggs, what if you were to rent from Hertz an Oldsmobile for the weekend, would you -- a '74 Oldsmobile, would you refer that as saying you have acquired an Oldsmobile?
Danny Julian Boggs: I have -- certainly, I have acquired the possession of it and in terms of the intention of the statute. In the words of the statute, I would think so. The word is to come into possession of. For example, if we take the situation of a rental of a firearm, I find it difficult to believe that the word acquisition would not encompass a rental otherwise, I, as a previously convicted felon could go down to my pawnbroker, or other store, and say, "Now look, I want to hold up a place tonight. Loan me a gun." And I wouldn't have to fill out a 4473. I presumably would not be barred by the otherwise disposition language from getting the gun, and I could be on my merry way and seems extremely difficult in light of the statutory language to say that an acquisition would not contemplate a rental, but of course if we do take title as the criterion then Mr. Justice Rehnquist's question would be very apt, and presumably rental would not apply.
Speaker: I had thought -- missed my Brother Rehnquist's question, maybe I misunderstood. It was directed to the situation -- this situation. I have a gun, I rented it to you for a week, at the end of the week you return it to me. Now is that an acquisition by me?
Danny Julian Boggs: I -- if I previously did not have possession of it, I would think that would be covered, but that is not a question that we --
Speaker: No, I said, it's my gun and I've rented to you for a week, $5.00. You returned it to me at the end of the week. Is that then an acquisition by me, of my gun that I've rented to you for a week, under the meaning of the statute? That's the question I have understood.
Danny Julian Boggs: I would --
Speaker: Perhaps probably if he didn't ask it, and I'm asking it.
Danny Julian Boggs: Okay, Your Honor. It would be my interpretation that the words come into possession would cover that. I believe that --
Speaker: Acquisition?
Danny Julian Boggs: Well, (Inaudible) the definition of acquisition being to come into possession.
Speaker: Is that -- Very word.
Danny Julian Boggs: Word is acquisition, yes.
Speaker: And you think, therefore --
Danny Julian Boggs: I did not previously have the gun, I thereupon acquired it.
Speaker: Well, I did not previously have it. I parted with it for a week.
Danny Julian Boggs: I didn't previously have it.
Warren E. Burger: If you lost possession of it when you lent it out and then you regained possession of it when you got it back?
Danny Julian Boggs: You reacquired it, if you wish to put it that way. I certainly think that that acquisition --
Speaker: That would be --
Danny Julian Boggs: An acquisition encompasses reacquisition and reverse may not be true.
Speaker: That would imply the very (Inaudible)?
Danny Julian Boggs: Yes. I'll go that far if you feel that is necessary to decide this case, because Your Honor, as -- if we want to get into the legislative history, Senator Tydings is one of the persons supporting, speaking for the Bill, stated those purpose to be, to keep dangerous weapons out of the hands of dangerous people. And the Congress in setting up the regulations and the statutes, excuse me, the wording of the statute, forbad the disposition in 922 (d) (1). Now in each of these cases where we're talking about acquisition from one side, I believe that we're talking about disposition from the other side. And it seems perfectly clear from the language that Congress did not wish licensed dealers to be able to dispose of guns to persons in these prohibited categories.
Thurgood Marshall: Where he pawned it, did they keep a record of that statute?
Danny Julian Boggs: Without the 4473 or with the 4473? When he came in to pawn it, the dealer is required -- was required to keep a record of it presumably as a receipt. I would point out that the statute in 923 (g) sets up the record keeping requirements. Now I believe --
Thurgood Marshall: So we've already got a record of the fact that this man --
Danny Julian Boggs: Brought it in.
Thurgood Marshall: (Voice Overlap) brought in the three weapons and he doesn't also know he's a felon, right?
Danny Julian Boggs: Alright, and where does it --
Thurgood Marshall: So what more does the government get by requiring him to again sign up when he takes his own guns there?
Danny Julian Boggs: Government's -- the Government doesn't want and Congress didn't want that gun to get back into his hands and in addition, I would make this further point about 923 (g). I believe the counsel opposite stated that, 'Well, this requirement was just a Treasury. The Treasury could make those regulations." The statute, the 923 (g) says, that they may make regulations with regard to records of sales or other disposition, so that if we determine that this is not a disposition, they may be entitled to make no records at all when the gun goes out. Now let me raise a point with regard to the gun going out. The counsel opposite spoke at several points about -- well, under California Law, only the owner -- only the pawnor could redeem the gun and he took that from California Financial Code 21201, which simply says that the borrower may redeem. Now the general law of pawn, taking either for example, the articles in CJS, or the specific laws in many states, is that anyone with the pawn ticket may get an item. The Uniform Commercial Code specifically says that such an interest is assignable, and as a matter of practice in California, pawnbrokers habitually return to the pawn ticket holder regardless of ownership. So that if we cannot control the disposition of the gun, if we cannot control the gun as it goes out of the shop, we have the situation in which a felon, a new felon, a different felon, or a felon from a case where it was pawned by a non-felon, may then come in and get the gun without filling out any form at all, which again that's a large hole in the purpose of the statute being to control the disposition of firearms into the hands of people in these prohibited categories. I believe we have indicated the statutory contexts, these words are used. I would like to make an additional point with regard to the definition of pawnbrokers. Under the old National Firearms Act, the wording was exactly as it is in the present one that dealers are persons engaged in the business of selling firearms at wholesale or retail. Under that Act, pawnbrokers were licensed in the same way as any other person who was selling at wholesale or retail. Now we had some discussion with regard to the question of the bowl of a watch swap, but it would certainly appear to me that in any indication of what was a sale, if one tried to escape by saying, "I sold the gun not for money, but for a bowl of a watch." He would certainly not be able to get out from under that. So that the Congressional action in adding the wording that pawnbrokers defined as people who merely take pledges of guns are under the Act and in the report accompanying it specifically stating that pawnbrokers who deal in firearms, rather than those who sell them are under the Act, would certainly be a strong indication that something in addition to mere sales would have been included. We -- we've discussed the 922 (d), the question of other disposition. This is I believe a rather important policy implication that's concerned here, and that gets us to the question that I believe Mr. Justice Brennan raised with regard to the Laisure case that in Laisure, the Court specifically said, "Well, we believe that other disposition is broader than acquisition." And that this was where they found the ambiguity. Now on the face of it, we believe that the use of these words in 922 (a) (6) implies that they are correlative, but given the use of disposition at many other points throughout the statute, I think it's important that we carefully consider which of these two, let us say conflicting interpretations we might adopt. If we follow the lead of the Laisure Court, and said that this is not an acquisition, but it is indeed a disposition, then it would appear that the arguments and the evils that the counsel opposite was attacking would be futile, because although he perhaps would be able to wiggle out under 922 (a) (6), he couldn't get the gun back under 922 (d) (1) because the dealer couldn't dispose of it to him. He might still have to fill out the form because we can keep records of dispositions so that the logic of the Laisure Court on that aspect seems highly tenuous.
William H. Rehnquist: But he wouldn't be criminally liable for having falsified the form?
Danny Julian Boggs: He would not be criminally liable under 922 (a) (6). He would however, under 924 (a) because he would've made a false statement with respect to the information required to be kept. So long as we hold that it is a disposition, so that to undertake this type of what we would consider a torturous construction of the word acquisition simply to knock out this one portion of the statute while leaving intact all of the reasons essentially that we knocked it out would seem to be a futile exercise. If the ambiguity were related to some action which did not give Mr. Huddleston fair warning, if it involved a classic grammatical conundrum, as I think the Bass case did, there might be on sounder ground in invoking the rule of lenity through ambiguity. But here we had a perfectly clearly expressed intention for record keeping. We had a perfectly thoroughly expressed statement which Mr. Huddleston saw on the form that he should not lie on this form.
Thurgood Marshall: I still have a problem on this, assuming that the man refused to give him the gun, and he had to resort to Court action, even under the new, modern form of pleading, will he file an action to possess or to repossess?
Danny Julian Boggs: Well, I think that any form of words as it stated would be appropriate. I think he --
Thurgood Marshall: Would be to repossess, or he wouldn't have a cause of action, would he?
Danny Julian Boggs: He has a right to possess or to repossess it. If he were not the original pawnor, but were the holder of the pawn ticket, he would be able to possess.
Thurgood Marshall: This is the original pawnor.
Danny Julian Boggs: Alright.
Thurgood Marshall: And the man says,"I just don't like it, and I won't let you have it." And he says, "Well, I want it." But he says, "No." And he goes to Court.
Danny Julian Boggs: Alright.
Thurgood Marshall: His action is, am I correct, to repossess?
Danny Julian Boggs: Could well be. Could well be, I don't see that that affects the statute. We're willing to concede, I believe if you want to use that term, that he did -- that he reacquired the gun. We'd certainly say that reacquire falls within the meaning of acquire just as resale, or re-rent.
Thurgood Marshall: (Inaudible).
Danny Julian Boggs: To deal with -- to uphold this con --
Thurgood Marshall: (Inaudible).
Danny Julian Boggs: To uphold this conviction where we'll -- we're willing to say that he repossessed rather than possessed, but --
Warren E. Burger: Do you think that's true in the same sense as it would be for the possession of narcotics?
Danny Julian Boggs: Same example that we gave just a moment ago. I believe we've also pointed out that the policy implications concerning the whole that this would knock in the statute if we take out the example -- the wording of other disposition is a rather serious one that while this case would of course only involve turning Mr. Huddleston lose. I think that we would've invoked considerable confusion in the administration of the statute throughout the country as pawnbrokers and others would say, "Well now, are we -- what is the case with rental, what is the case with gift?" Rather than staying with the straightforward dictionary definition of the word acquisition, meaning to come into possession, which is perfectly in line with the statutory purpose of keeping dangerous weapons out of the hands of dangerous people.
William H. Rehnquist: Mr. Boggs, if Congressional intent is as you say, it seems that it would have been so easy to use the word transfer, rather than acquisition, which would've clearly covered it.
Danny Julian Boggs: Well, Your Honor, I'm off the top of my head. I'd say that I've -- do not see that as a distinctly broader word. If we look at the word disposition, in most dictionaries, dispose of is defined as to transfer into somebody else's hand. The acquisition -- if you think about it a little bit in terms of drafting language, I think that acquisition is a word peculiarly connoting taking from this side or as transfer would not. As a draftsman, I think perhaps if you were saying in connection with the transfer of it, it would not have quite the same connotation of taking from the side of the new possessor or to repossess.
William H. Rehnquist: How about the receipt out there? To be -- how to give a cognitive of acquisition.
Speaker: That was in this (Inaudible).
Danny Julian Boggs: That would be another possibility. Again in some of the dictionaries, I looked up five or six of them, indicate that to acquire is to receive, and receive is also in many places defined as to take into possession, which is the same definition as acquire. I don't believe that this type of inquiry as to what might have been a slightly more felicitous phrase in the minds of a draftsman can alter the basic and straightforward statement that to acquire is to come into possession of, which is exactly what Mr. Huddleston did in this case. If there are no further questions, I submit.
Warren E. Burger: Very well, Mr. Boggs. Do you have anything Mr. Saferstein?
Harvey I. Saferstein: Yes, Your Honor. May it please the Court Mr. Chief Justice. First of all, I'd like to answer the argument of counsel that the pawnbrokers were included because of the worry of the swaps not being included. I don't think that was the problem. I think they were worried that their business which is primarily lending was not included, and that they were not in the business of selling guns at wholesale or retail, and particularly because of the unique nature of the foreclosure sales. As to the question of their -- of the record keeping requirement for other dispositions and somehow knocking a hole in that, again the hole is not knocked in so far as there are any records. They don't -- the only hole that would be knocked is the question of whether Mr. Huddleston would be criminally liable for any statements made. And the Government has argued and has proceeded against people under Section 924 (a) with the same type of transaction that Mr. Huddleston engaged in, on a grounds that was a false statement on a record required to be kept. Finally, I think that the point of the Gun Control Law was to focus on the dispositions by dealers, to regulate dealers, and in so far as people who were not supposed to have guns. They were relying on the illegal possession statute. And this case, because of the pawn records that are kept by virtue of state laws, by federal laws, by the truth and lending laws, Mr. Huddleston's transaction was an open, public transaction. His possession was a matter of record, and if the agent, who goes around to the pawnshops and checks the records, would've checked his police reports, he could've simply brought an illegal possession case against Mr. Huddleston.
Warren E. Burger: Wouldn?t it be true if a convicted felon went to a gun store to purchase a gun that it would be an open public record transaction?
Harvey I. Saferstein: In that case you will be required to fill out Form 4473, yes.
Warren E. Burger: But how does that help you owning -- that this was -- that this redemption was open and --
Harvey I. Saferstein: No, I am saying that the pawn isn't open. I mean he openly recognizes, I own, I possess this gun, he puts it into the hands of a federal licensed firearm dealer. The record is there for everyone to see. The police come through and check it. The Treasury Department officials come through and check it. They run it through Sacramento or the FBI, and they say, this fellow is a felon. In this case, the felony was six years previously. He had pleaded guilty to writing checks without sufficient funds. The question is whether that is a felony. Technically, it is a felony under California Law even though he was sentenced to only 30 days in prison. But during the period that that was in pawn, he makes an open public statement, "So here I am and the government has the -- all the records." In fact, it would seem to me that under the Craven decision of the Sixth Circuit that they probably could prosecute him for illegal possession simply on the basis of the fact that he pawned the guns. And he filled out his name and wrote, and said, "I accept the money for the gun that I am giving you." The gun is spelled out in the records. So it seems to me that there is no legitimate enforcement device of the government that we are knocking out by asking for an honest, narrow construction of what we feel is an ambiguous statute that raises serious problems both in terms of fairness to people, in terms of property rights. If it is construed broadly and we therefore feel that the principles of Bass should be applied in the term narrowly construed.
Speaker: Is it conceded here that the original possession was illegal? I haven't checked that aspect of it.
Harvey I. Saferstein: It is -- that it was never been tested, nor has it ever been conceded. The question of the illegality of Mr. Huddleston's possession would require first proof that he was a convicted felon. That would probably be proven by what was proven here. However, that under the United States versus Bass decision of this Court in 1971, an interstate commerce nexus would have to be proven. And -- honestly I think that is what is trying to be avoided by this procedure the government uses here, because they are trying to avoid the interstate commerce nexus that has to be shown under this Court's decision in Bass. I thank you.
Warren E. Burger: Thank you gentlemen. The case is submitted.